Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner does not find support for the small strap segment to be “only engageable” in the axial direction.  It would seem that since the strap has some flexibility it would be able to snap into the dovetail groove in a radial direction.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daly (US 10,690,165).  Daly discloses an anchor assembly (1) for wall installation comprising: a toggle body (2) elongated along an axis; a strap including a main strap segment (3) extending in a first direction away from the axis in an unstressed state (Fig. 1) and bendable to a second direction more closely parallel to the axis (Fig. 2); a locking sleeve mounted for movement along the strap main body; wherein the locking sleeve includes a collar (4) for insertion into a wall, a flange (11) for abutting the wall, and projecting wings (21) for biting into the wall (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lind (US 2015/0043989) in view of DeMeo (US 2004/0170486).  Lind discloses an anchor assembly for wall .

    PNG
    media_image1.png
    747
    619
    media_image1.png
    Greyscale
             
    PNG
    media_image2.png
    715
    483
    media_image2.png
    Greyscale

			
    PNG
    media_image3.png
    133
    707
    media_image3.png
    Greyscale

	
Lind does not disclose the locking sleeve mounted for movement along the strap.  DeMeo discloses an anchor assembly similar to Lind including a toggle body (14), a bendable main strap (12) .

Claims 12-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lind in view of DeMeo as applied to claims 1 and 9 above, and further in view of Garfield (US 2011/022235).  Modified Lind does not disclose the details of the wall boring end for an anchor assembly to include a stepped tip and curved segments.  Garfield also discloses a wall boring end comprising a positioning tip with a free end (15) with curved stepped segments tapering towards the tip (at 14a,c) an axially aligned slot (the central aperture) spaced from a free end and blade projections (13 b,d) are radially aligned with the slot.  In other words, two of the diametrically opposed “legs” 13a,c form the tip with the slot and the other two diametrically opposed “legs” 13b,d form the blades.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art replace the wall boring end of modified Lind with the wall boring end as disclosed in Garfield in order to improve the efficiency of the wall boring into drywall.

Allowable Subject Matter
Claims 4 and, 15-19 are allowable.
Claims 3 and 5-8 appear would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Remarks
The 112(b) rejection has been withdrawn.

The 102 rejection over McSherry has been withdrawn.

The 103 rejection over McSherry in view of Gaudron has been withdrawn.  However, in regards to the Offical Notice an example to the spikes can be found in DeMeo.

The examiner agrees that the finger depressions as claimed are not found in the prior art toggle assemblies.

New claim 20 is rejected over Daly as noted above.

New claim 21 is rejected in a combination with Garfield (US 2011/0262235).  While the examiner does not necessarily agree with applicant’s arguments regarding Panaski the Garfield reference has been applied to expedite prosecution.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677